                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:18-CV-00784-GNS


SHRIKANTH NEKKANTI                                                                     PLAINTIFF


v.


V-SOFT CONSULTING GROUP, INC.                                                       DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss (DN 8). The matter is

ripe for adjudication. For the reasons provided below, the motion is GRANTED IN PART and

DENIED IN PART.

                                    I.      BACKGROUND

       Plaintiff Shrikanth Nekkanti (“Nekkanti”) is a resident of Aurora, Illinois, and was

formerly employed by the information technology employee placement firm, Cognizant. (Compl.

¶¶ 1, 11).   Nekkanti alleges Defendant V-Soft Consulting Group (“V-Soft”) is a business

headquartered in Louisville, Kentucky, which also places skilled information technology

employees with firms in need of such workers. Firms pay V-Soft directly for the employees’

services, and V-Soft in turn pays the employees a percentage of this payment. (Compl. ¶¶ 2, 6-7).

       Saisivakumar Yerramneni (“Yerramneni”) was employed by V-Soft when he was placed

with health insurance firm, Anthem, on a project under the supervision of Nekkanti in Atlanta,

Georgia. (Compl. ¶¶ 8-11). In August 2018, Yerramneni allegedly approached Nekkanti to ask

him to sign an affidavit describing Yerramneni’s job responsibilities so that he could give it to V-
Soft’s immigration department for filing with the United States Citizenship and Immigration

Services (“USCIS”) to extend Yerramneni’s H1B visa. (Compl. ¶¶ 11-13).

       Nekkanti completed and signed the affidavit, and Yerramneni provided it to V-Soft.

(Compl. ¶¶ 15-16). Nekkanti alleges V-Soft then wrote an entirely different affidavit and placed

an Anthem logo at the top of each page. (Compl. ¶ 17). Nekkanti alleges V-Soft used his signature

from the affidavit it acquired from Yerramneni to forge his signature on this second affidavit.

(Compl. ¶ 18). V-Soft then allegedly filed this second affidavit with USCIS in its application to

extend Yerramneni’s H1B visa. (Compl. ¶ 19).

       Nekkanti alleges V-Soft’s filing of this affidavit triggered an audit of Anthem, who then

contacted Cognizant. (Compl. ¶¶ 20-22). Cognizant subsequently terminated Nekkanti because

it believed he forged Anthem’s letterhead onto the affidavit. (Compl. ¶¶ 23-24). When presented

with yet another version of the incriminating document with the Anthem logo, Nekkanti stated he

did not prepare either version of the affidavit with Anthem’s logo. (Compl. ¶ 26).

       Nekkanti first asserts three claims of interference with business advantage regarding

contracts with Cognizant, Anthem, and multiple other unnamed businesses. (Compl. ¶¶ 31, 35,

41). Next, Nekkanti asserts a claim of forgery against V-Soft, arguing it intentionally deceived

USCIS by affixing his signature to an affidavit containing Anthem’s logo, which resulted in lost

income. (Compl. ¶¶ 46-48). Finally, Nekkanti asserts a claim for negligent supervision for failing

to exercise ordinary care in preventing his signature from being forged by V-Soft’s employees.

(Compl. ¶ 51).

       V-Soft has moved to dismiss Nekkanti’s claims under Rule 12(b)(6). (Def.’s Mot. Dismiss

1, DN 8). Regarding his tortious interference claims, V-Soft argues Nekkanti failed to plead any

nonconclusory facts supporting the allegation that it knew of the contract or that it intended to



                                                2
cause breach. (Def.’s Mot. Dismiss 4-6). Concerning Nekkanti’s forgery claim, V-Soft contends

his claims must fail because he is not within the class of people protected by Kentucky’s forgery

statute. (Def.’s Mot. Dismiss 6-7). Finally, V-Soft urges the Court to dismiss Nekkanti’s negligent

supervision claim because he fails to allege in his Complaint that V-Soft knew or should have

known there was a risk any of its employees would forge his signature. (Def.’s Mot. Dismiss 8).

In his response, Nekkanti repeatedly refers to the Kentucky Civil Rules to defend his claims

because he is only required to “simply submit a short and plain statement of claims showing that

he . . . is entitled to relief.” (Pl.’s Resp. Def.’s Mot. Dismiss 1, DN 9 [hereinafter Pl.’s Resp.]).

                                       II.    JURISDICTION

       This Court has jurisdiction because there is complete diversity between the parties and the

value of the asserted claims exceeds $75,000. 28 U.S.C. § 1332(a)(1).

                                III.     STANDARD OF REVIEW

       First, the parties disagree regarding the applicable standard of review in this case. Plaintiff

repeatedly refers to Kentucky’s Civil Rules, while Defendant relies on the Federal Rules of Civil

Procedure. (Pl.’s Resp. 1, 3, 5; Def.’s Mot. Dismiss 1). Federal courts sitting in diversity apply

state law to substantive “rules of decision” under which claims are adjudicated but apply federal

law to procedural issues governing only “the manner and the means” by which litigant’s rights are

enforced. See Shady Grove Orthopedic Assocs., P.A. v. AllState Ins. Co., 559 U.S. 393, 406-07

(2010) (citation omitted).     Accordingly, the Court will apply Kentucky substantive law to

Nekkanti’s claims for interference with business advantage, forgery, and negligent supervision,

but will apply federal standards pertaining to procedure. See id.

       To survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible



                                                   3
on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)

(citation omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. When considering a defendant’s motion to dismiss, the Court will “accept all the

[plaintiff’s] factual allegations as true and construe the complaint in the light most favorable to the

[plaintiff].” Hill v. Blue Cross and Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). “A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further

factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted) (citation omitted).

                                       IV.     DISCUSSION

       A.      Tortious Interference with Business Advantage

       Nekkanti asserts three claims for tortious interference with business advantage, claiming

V-Soft interfered with his contracts with Cognizant, Anthem, and multiple other business entities.

(Compl. ¶¶ 31, 35, 41). Under Kentucky law, for Nekkanti to recover on these claims, he must

plead facts demonstrating: “(1) the existence of a valid business relationship or expectancy; (2)

that [V-Soft was] aware of this relationship or expectancy; (3) that [V-Soft] intentionally

interfered; (4) that the motive behind the interference was improper; (5) causation; and (6) special

damages.” Burkhead & Scott, Inc. v. City of Hopkinsville, 666 F. App’x 407, 408 (6th Cir. 2016)

(quoting Snow Pallet, Inc. v. Monticello Banking Co., 367 S.W.3d 1, 6 (Ky. App. 2012)).

“Tortious interference claims turn on the defendant’s motive, requiring the plaintiff to ‘show

malice or some significantly wrongful conduct.’” Id. (quoting Nat’l Collegiate Athletic Ass’n By

& Through Bellarmine Coll. v. Hornung, 754 S.W.2d 855, 859 (Ky. 1988)).




                                                  4
        In light of this, Nekkanti’s claims fail. To start, Nekkanti’s Complaint alleges V-Soft acted

intentionally with ill will or malice but fails to provide any specific, nonconclusory facts from

which a jury could find it acted either with malice or ill will. (Compl. ¶¶ 31-32, 37-38, 42-43).

Nekkanti similarly fails to articulate nonconclusory facts regarding an improper motive under the

fourth prong. Nekkanti fails the fifth prong regarding causation because his pleadings merely

conclude that V-Soft’s conduct caused him to breach his contracts, but he fails to specify which

provisions or terms of any contract was breached as a result of V-Soft’s conduct. Instead of

alleging specific facts supporting his claims, Nekkanti instead makes “naked assertion[s] devoid

of further factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted)

(citation omitted). For this reason, his three claims for tortious interference with business

advantage will be dismissed.

        B.      Forgery

        Nekkanti next alleges V-Soft committed forgery when it placed his signature on an

affidavit on Anthem’s letterhead with the intent of deceiving USCIS. (Compl. ¶¶ 46-47). Forgery

is a crime in Kentucky, and of the varieties defined in Kentucky’s penal code, Plaintiff’s

allegations only potentially fit within “forgery in the third degree.” 1 KRS 516.010 et seq. “A

person is guilty of forgery in the third degree when, with intent to defraud, deceive or injure

another, he falsely makes, completes or alters a written instrument.” KRS 516.040(1). Upon




1
  Forgery in the first degree involves making or altering a written instrument that is part of an issue
of money, stamps, securities, or other instruments issued by a government, or that is part of an
issue of stock, bonds or other instruments representing making an interest in a corporation or other
organization. KRS 516.020(1). Forgery in the second degree involves falsely making, completing
or altering a written instrument, or coercing another person to do so, that either is or purports to be
(a) a deed, will, codicil or similar document affecting a legal right, interest obligation or status; (b)
a public record or an instrument required to be filled in or with a public office; or, (c) a written
instrument officially issued or created by a public office, employee, or agency. KRS 516.030(1).
                                                   5
review of the pleadings, then, it appears that Nekkanti has stated a claim because he has alleged

V-Soft altered his affidavit by copying his signature from the affidavit he provided Yerramneni

and pasted it on an entirely different affidavit on Anthem letterhead. (Compl. ¶¶ 13, 17). Nekkanti

has alleged this act was taken in an effort to deceive USCIS with regard to Yerramneni’s H1B visa

extension application. (Compl. ¶¶ 19, 46).

       V-Soft contends that forgery is a criminal offense and Nekkanti has neither presented a

criminal charge nor asked the Court to find V-Soft “guilty” of forgery. (Def.’s Mot. Dismiss 7).

Nekkanti responds by referring to KRS 466.070, Kentucky’s negligence per se statute which

“creates a private right of action in a person damaged by another person’s violation of any statute

that is penal in nature and provides no civil remedy, if the person is within the class of persons the

statute intended to be protected.” (Pl.’s Resp. 7 (quoting Hargis v. Baize, 168 S.W.3d 36, 40 (Ky.

2005))).

       There are three prerequisites for a party invoking KRS 466.070 to sue for another’s

violation of a statutorily established standard of care as negligence per se: “[F]irst, the statute in

question must be penal in nature or provide no inclusive civil remedy; second the party [must be]

within the class of persons the statute is intended to protect; and third, the plaintiff’s injury must

be of the type that the statute was designed to prevent.” Vanhook v. Somerset Health Facilities,

LP, 67 F. Supp. 3d 810, 817 (E.D. Ky. 2014).

       In its reply, V-Soft argues that Nekkanti’s claim fails because “[t]he statute is intended to

protect those being deceived by the falsely made, completed or altered written instrument.” (Pl.’s

Reply 4, DN 10). Thus, V-Soft urges that because Nekkanti alleged V-Soft intended to deceive

USCIS, Nekkanti is not in the class of persons intended to be protected by Kentucky’s forgery

statute. (Pl.’s Resp. 4-5).



                                                  6
       V-Soft’s argument that KRS 516.040 protects only those being defrauded or deceived must

be rejected in light of several statutory provisions defining “falsely alter,” “falsely complete,” and

“falsely make” with reference to the “maker or drawer” of the forged documents. The statute

provides:


       (5) To “falsely alter” a written instrument means to change, without the authority
       of anyone entitled to grant it, a written instrument, whether it be in complete or
       incomplete form, by means of erasure, obliteration, deletion, insertion of a new
       matter, transposition of matter, or in any other manner, so that such instrument in
       its thus altered form appears or purports to be in all respects an authentic creation
       or fully authorized by its ostensible maker or drawer;

       (6) To “falsely complete” a written instrument means to transform by adding,
       inserting or changing matter, an incomplete written instrument into a complete one,
       without the authority of anyone entitled to grant it, so that the complete instrument
       appears or purports to be in all respects an authentic creation of or fully authorized
       by its ostensible maker or drawer;

       (7) To “falsely make” a written instrument means to make or draw a complete
       written instrument in its entirety or an incomplete written instrument, which
       purports to be an authentic creation of its ostensible maker or drawer, but which is
       not either because the ostensible maker or drawer is fictitious or because, if real,
       he did not authorize the making or drawing thereof . . . .

KRS 516.010(5)-(7) (emphasis added). Kentucky’s forgery statute thus contemplates the interests

of the maker or drawer of a forged document. Moreover, Kentucky courts interpreting the forgery

statute in its nascency referred to Blackstone and repeated common law understandings that

forgery is “‘the fraudulent making, or alteration of a writing to the prejudice of another man’s

rights.’” Commonwealth v. Schumacher, 566 S.W.2d 762, 765-66 (Ky. App. 1978) (citation

omitted).

       In light of this, Nekkanti may assert a claim invoking KRS 466.070 and seek damages from

V-Soft for violating KRS 516.040. This statute is penal in nature and was intended to prevent the

insertion or transposition of matters into documents which appear to be authorized by the



                                                  7
documents’ ostensible maker or drawer. KRS 516.040; see Vanhook, 67 F. Supp. 3d at 817.

Moreover, V-Soft’s argument that Nekkanti is not within the class of parties protected by the

forgery statute must be rejected because the statute’s definitions contemplate the interests of a

“maker or drawer,” and Nekkanti’s rights—his employment relationships—were affected as a

result of V-Soft’s alleged alterations. Put another way, KRS 516.040 not only protects the interests

of those who are defrauded by a forged signature as V-Soft asserts, but also those parties whose

signatures have been forged and suffered negative consequences as a result. See Schumacher, 566

S.W.2d at 766. Accordingly, Nekkanti’s forgery claim survives.

       C.      Negligent Supervision

       For Nekkanti’s claim for negligent supervision to survive, he must allege facts showing

that “(1) the employer knew or reasonably should have known that an employee was unfit for the

job for which he was employed, and (2) the employee’s placement or retention at that job created

an unreasonable risk of harm to the plaintiff.” Ten Broeck Dupont, Inc. v. Brooks, 283 S.W.3d

705, 733 (Ky. 2009) (citation omitted).      “[A]n employer may be held liable for negligent

supervision only if he or she knew or had reason to know of the risk that the employment created.”

Booker v. GTE.net LLC, 350 F.3d 515, 517 (6th Cir. 2003) (emphasis added) (citing Restatement

(Second) of Agency § 213 (1958)).

       In this case, Nekkanti’s Complaint lacks allegations with respect to the requirement that

V-Soft knew or should have known that its employees or any of them were prone to forging

documents. While Nekkanti alleged V-Soft had a duty to prevent forgery and breached that duty

by failing to prevent forgery, the Court is not bound to accept bare legal conclusions unsupported

by factual allegations supporting an inference that V-Soft was aware of such risks in its employees.

See id. at 517-18. Accordingly, Nekkanti’s claim for negligent supervision will be dismissed.



                                                 8
                                     V.      CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion to

Dismiss (DN 8) is GRANTED IN PART and DENIED IN PART. The motion is GRANTED

as to Plaintiff’s claims for tortious interference with business advantage and negligent supervision.

The motion is DENIED as to Plaintiff’s forgery claim.




                                                                    July 30, 2019


cc:    counsel of record




                                                 9
